TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 29, 2019



                                      NO. 03-19-00495-CV


 Ashley Pollard, As Next Friend of B. M., A Minor Child; Nicole Elliot, As Next Friend of
R. M. & J. M., Minor Children; and Darrell R. Mooney, as Administrator of The Estate of
                      Jordan Daniel Mooney, Deceased, Appellants

                                                v.

                         Texas Department of Public Safety, Appellee




       APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on July 5, 2019. Having reviewed

the record, the Court holds that Ashley Pollard, As Next Friend of B. M., A Minor Child;

Nicole Elliot, As Next Friend of R. M. & J. M., Minor Children; and Darrell R. Mooney, as

Administrator of The Estate of Jordan Daniel Mooney, Deceased have not prosecuted their

appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.